European Action on victims of terrorism (debate)
The next item is the Commission statement on European Action on victims of terrorism.
Madam President, I echo the remarks made by my colleague, Mr Almunia. Victims of terrorism are victims of attacks perpetrated against the democratic values of our societies. These victims, of course, illustrate for us this human tragedy that is terrorism. We have a duty to support, acknowledge and assist them.
The Commission has a dual role in this area. Firstly, to make our citizens aware of what victims of terrorism go through, how they suffer, and to ensure greater representation of victims' interests at European level. Secondly, to strive to ensure that there are no more victims, so that this terrorism can stop. This is the terrorism prevention policy.
Since 2004, the Commission has been providing financial assistance to a number of projects aimed at providing victims and their families with the aid and the social or psychological support they need. These projects fulfil the objective of increasing the solidarity shown by European citizens towards victims of terrorism. A budget of EUR 2 200 000 was allocated to this initiative for 2008 alone.
In addition to these actions, since 2008, the Commission has been operating a European Network of Associations of Victims of Terrorism. The aim of this network is to encourage transnational cooperation among associations of victims of terrorism and to provide greater protection of victims' interests at EU level. We have devoted a budget of EUR 200 000 to it.
This network operates in several areas: it assesses the support and protection currently offered to these victims, and also promotes activities aimed at disseminating best practices. The activities identified by this network constitute a very useful basis for the Commission's work.
Lastly, in a context in which protection of the citizens must remain at the centre of our policies, the Commission hopes to step up actions aimed at protecting victims. It intends to support measures aimed at encouraging victims of terrorism to share their experiences. The idea, in fact, is to make European citizens more aware of the reality of terrorism, to prevent terrorism. It must not be forgotten that terrorism is often the result of a phenomenon of indoctrination and radicalisation.
What is more, with these actions, it should be possible to convey a message of peace that promotes democratic values. Thus, the Commission intends to draft a charter of the rights of victims of terrorism. I personally join with all those who have expressed their anger over all these terrorist attacks and support our efforts to show solidarity with the victims of terrorism.
Madam President, I am now going to listen to the speeches of the various MEPs and I will respond to them as fully as possible.
Madam President, Commissioner, I would like to say that the majority of governments and citizens only remember the victims of terrorism after a serious attack such as the ones in Madrid, New York or London. Once the wave of emotion has passed, they tend to forget about the terrorist threat and the rights of victims.
Today, however, there is no doubt about the European Union's commitment to the fight against terrorism. As Commissioner Barrot has just told us, this commitment has also been reflected in the recently adopted Stockholm Programme, which recognises the courage and dignity of the victims and the need to defend their rights.
Despite this progress, the fight against terrorism has always been based on trust and mutual cooperation between the Member States. Taking into account the perspective offered by the Treaty of Lisbon, I wonder whether it would be a good idea for the European Union to promote harmonisation of the legislation of the Member States on the rights of victims of terrorism.
The adoption of a European charter of the rights of victims of terrorism would be a big step forward that would help those fighting terrorism and would be a strong blow for those that defend it. It is the courage and dignity of the victims that is the greatest failure of terrorism and therefore the greatest triumph of democracy. We should never forget that the only weapon that innocent victims have against terrorism is their word and the recognition of society.
Therefore, you should also not forget, ladies and gentlemen, that none of us are safe from being victims of terrorism. My question is, therefore: would the Commission agree with adopting a European charter to recognise the defence of the rights of the victims of terrorism and to promote those rights? If so, what measures would the new Commission take to drive forward this Charter under its new mandate?
Madam President, Commissioner, thank you for your heartfelt expression of a commitment that has finally become part of European policy since the entry into force of the Treaty of Lisbon. This is subject to the European law in which Parliament is also going to play a decisive role, a more decisive role than ever.
This is confirmed by the adoption of the Stockholm Programme. Its multiannual programme for 2009-2014 includes an express, necessary reference to the dignity of victims of terrorism, the suffering caused by this terrible form of crime, their particular vulnerability, but also, and above all, to the mandate for protecting them.
I therefore think that it is worth pointing out that as the Spanish Presidency is coming up in the next six-month period, and as the determination of the Spanish Government and Spanish society to fight all forms of terrorism is so consistent and persistent, it will certainly be an opportunity to include this harmonisation, this framework programme for the protection of the rights of victims of terrorism in the action plan. As it is a plan for multiannual legislation, it is going to be the responsibility of the Spanish Government to draw it up, which will have to be supported subsequently by the Belgian and Hungarian presidencies in defining the legislation and implementing the objectives of the Stockholm Programme.
I therefore think that it is time for Parliament to confirm this determination to protect the victims of terrorism in order to close in the fight against all forms of terrorism and establish the dignity that the victims of terrorism need. It is time to make a commitment that, in the legislative plan of the Stockholm Programme, and in the action plan that the Spanish Presidency will be responsible for defining, the protection of the victims of terrorism will receive the treatment that it deserves.
Madam President, I would like to say that this initiative is in line with the amendment tabled by the Committee on Women's Rights and Gender Equality and myself to the Stockholm Programme, because it was not included in it. The victims of all types of terrorism needed it, and what is more, they are asking us for it. I have learned a great deal about dignity, public spiritedness and suffering from the victims that I have worked with in recent years. Their testimonies drive me to advocate a European standard of looking after the victims of terrorism from a material, emotional and legal point of view.
We have constructed a common discourse based on four pillars.
Firstly, recognising their suffering, protecting them and assuming that the victims are not only those who are killed and injured but also their families, those who are threatened and their freedom, which is the freedom of all.
Secondly, repairing the material damage caused, fostering their memory and working to ensure that justice is done.
Thirdly, humanising the debate about the victims, who are people who are suffering and need to be protected, defended, recognised, helped and supported. In politics, we need to learn to put ourselves in their shoes.
Finally, de-politicising the debate. We need to be generous in order to ensure that we do not make terrorism an electoral affair.
In Europe, murder has been committed in the name of religion, Marxism, private property, environmentalism, the independence of a region or the unity of the State of which it is a part. There have even been governments implicated in terrorist actions. This is not, however, a question of principles. Totalitarians and fanatics kill, the perversion of the basic values of humanity kills. These are the things that lead to violence, but the free exchange of democratic ideas does not. I dedicate this speech to all the victims of terrorism.
(ES) Madam President, the Stockholm Programme contains the following reference, among others, in support of the victims of terrorism: victims of terrorism also need special attention, support and social recognition.
In my view, the Union must ensure that they receive that support, and promote their full recognition by society. Those who have suffered the barbarity of terrorism should be an ethical reference point for our societies. Therefore, defending victims and their rights must be one of the European Union's priority policies.
We need to maintain and strengthen the funds for victims of terrorism with adequate finance, as the Group of the European People's Party (Christian Democrats) proposed in the amendments tabled for the draft European Union budget for 2010.
For this reason, aid has increased by EUR 1 million, which will be used to fund projects aimed at helping the victims of terrorism and their families to recover, through social or psychological support offered by organisations and their networks. It will also be used to fund projects aimed at mobilising public opinion against all forms of terrorism.
Part of the money is to be used in particular to improve legal assistance and advice for victims and their families.
Here is some incidental, illustrative information: terrorism equals victims. The total funds allocated for preparation for and prevention of terrorist attacks will amount to EUR 21 420 000 next year.
The idea suggested by Mrs Jiménez-Becerril Barrio of making victims more visible in the Union should have the unconditional support of this House. First of all, we need to equip ourselves with the necessary legal instruments, starting with a written declaration and then moving on to a resolution, so that we finally have a political declaration of support from the European institutions for the victims of terror. This will also raise awareness among European citizens of the value of those victims.
Victims provoke in us feelings of solidarity, compassion, recognition, dignity, sustainable support and remembrance, along with feelings of contempt and a desire for justice for the terrorists who caused so much pain and death.
(ES) Madam President, Mr Barrot, it is no coincidence that a whole series of Spanish MEPs have spoken. In the Basque Country, in addition to the suffering caused by a terrorist attack, victims have frequently suffered contempt or silence after the event. This is why a movement has been forming seeking the recognition of victims, which I think requires a policy for the victims of terrorism. If I may, I would like to add to what has been said by all my fellow Members in favour of a charter or of a common approach to this policy by giving you a very brief summary of ten aspects that I feel are key in this respect.
Firstly, the victims' policy requires public sympathy, recognition and social support for victims.
Secondly, it requires swift and effective compensation for the damage suffered.
Thirdly, it requires equal treatment for all victims.
Fourthly, it requires a political and social consensus regarding the measures to be used for victims of terrorism.
Fifthly, it requires a policy of discrediting the social and political discourse of violent people.
Sixthly, it requires that those guilty of terrorism are punished in exemplary fashion, with swift, efficient access to justice for victims.
Seventhly, it requires education and teaching against violence in the population.
Eighthly it requires a guarantee for victims that the attacks suffered will not be repeated, which can also happen.
Ninthly, it requires policies of remembrance so that the victims are not forgotten.
Finally, it requires a policy of social reconciliation in order to heal the wounds caused by terrorism.
These are the ten commandments that I propose for a common policy for the victims of terrorism.
(EL) Madam President, the attacks in Madrid and London and the recent attacks in my country, Greece, demonstrate the extent of the problem of terrorism. Terrorism threatens our way of life and our freedom. It targets not only the direct victims and their families, which are also directly injured, but also society as a whole.
The European pilot programmes referred to for the victims of terrorist attacks are a positive sample in terms of relieving the wounds, but a great deal still needs to be done. Help for victims and their families is not only a moral imperative. It is an imperative in order to send terrorists a clear message that we do not forget.
We do not forget disgusting deeds which put a stain on our democracy and cohesion. We do not forget that victims of terrorism are often unsuspecting citizens who are injured or killed while they are going about their daily business. We do not forget that in the Europe which teaches tolerance and democracy, acts of violence will never be acceptable.
(IT) Madam President, ladies and gentlemen, I would like to voice my support for Mrs Jiménez-Becerril Barrio's proposal for a European charter on the rights of families who are victims of terrorism, and stress that this constitutes an extraordinary opportunity for Europe to send an unambiguous message on terrorism, bearing in mind that the lack of this message led to the breakdown of the Barcelona Process in 2005 when the Heads of State or Government of the Euro-Mediterranean countries failed to reach an agreement. I would also stress that today this offers an extraordinary opportunity to renew dialogue on a new footing with the other side of the Mediterranean, starting with a clear statement on the concept that is the cornerstone of our humanity and our civilisation, namely the sanctity of life.
Madam President, I am grateful for your support for the victims of terrorism. This is both right and proper and, of course, I do recognise the European Union's support for victims in Northern Ireland through the PEACE programmes that have been funded there.
The Commission should be aware that Northern Ireland is facing once again a growing terrorist threat from dissident Republican organisations. That threat has been described by the Police Service of Northern Ireland as 'critical' and by the International Monitoring Commission as 'very serious'. In the most recent brutal attacks, two soldiers just about to go to Afghanistan were murdered, as well as one police officer.
In its initial funding to victims of terrorism, the Commission identified the key objective to mobilise the public against terrorism in all its forms. However, I feel with the transition to the broader CIPS programme, this objective seems to have been lost. I am grateful for your proposed work on a Victims' Charter and I would urge that this starts off by making a very clear distinction between the victims of terrorism and the perpetrators of terrorism.
(DE) Madam President, in Austria we have, thank goodness, not been subjected to terrorist attacks for many years. However, Vienna has not always escaped unscathed.
I would like to add to the remarks made by Mr Jáuregui Atondo. On the one hand, we definitely need the victims' charter and the support for victims of terrorism. However, at the same time, we need as an accompanying measure to change the environment in which the violence occurs that leads to terrorism. In my opinion, we need to start with education and information. In addition, this House must clearly reject the brutalisation of language. We are constantly calling for tolerance in many areas. However, in one area, we must show no tolerance and that is with regard to violence.
These speeches are full of dignity and emotion, because I believe that you have spoken on behalf of those who can no longer speak today, and I thank you on behalf of the Presidency.
Madam President, you were right to stress just how emotionally charged this debate is, and right now, we are thinking of all the victims. They have all been struck by terrorism in a completely indiscriminate and completely unjust way.
As Mr López Aguilar said, terrorism is a terrible form of crime. What I would like to say to you first of all is that the Stockholm Programme really has taken account of the fate of victims. We must, in fact, launch a European policy that takes far greater account of victims of organised crime and terrorism.
I would like to say to Mrs Jiménez-Becerril Barrio that we are going to take steps to introduce a charter of the rights of victims of terrorism. Indeed, you made your desire for this charter very clear, and I believe you did so, Mrs Jiménez-Becerril Barrio, by drawing on all the painful first-hand experience you have had.
We have analysed, and we will continue to analyse, in 2010, all the gaps that exist today with regard to the protection of victims of terrorism in the various Member States. Indeed, you are right: one way or the other, we need to succeed in harmonising our laws on terrorism, on victims of terrorism. Europe really must be united in combating terrorism.
On the basis of this study, we are going to see how we can harmonise and bring together all the measures so as to improve the situation of victims of terrorism in Europe. This will be the aim of the action plan, and there is no doubt that we will deal with this problem of victim protection by taking account of what has been said during the debate, namely the need to try, first of all, to make people aware of the tragedy and the suffering of victims, who are often the subject of silence, if not contempt.
Next, we must ensure that they receive compensation quickly. You have rightly insisted on swift compensation for these completely undeserved and unjustified acts of suffering. You have also mentioned the delegitimisation of dialogue, since we cannot tolerate a dialogue that could, one way or another, give the impression that killing innocent people, injuring innocent people, can be a way of serving mankind.
We must be extremely firm with regard to such language, as it denies every single one of the European Union's values. In addition, I must congratulate the European Parliament, Madam President, on having provided EUR 1 million for all our victim support programmes.
Once again, I am very pleased to have Mr Almunia by my side this evening, because we are both genuinely encouraging the Commission to take measures in this regard. Indeed, the European Union must equip itself with exemplary legislation on the protection and assistance of victims of terrorism as part of this multiannual Stockholm Programme.
That is what I wished to say in response to the various speeches. Rest assured that they have left neither Mr Almunia nor I indifferent.
In order to ensure that we do not move straight on to another debate, I propose a minute's silence in memory of the victims.
(The House rose and observed a minute's silence)